United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
POSTGRADUATE SCHOOL, Monterey, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Marshall A. Coyle, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1725
Issued: April 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2008 appellant, through his attorney, filed a timely appeal of the October 25,
2007 nonmerit decision of the Office of Workers’ Compensation Programs, denying his request
for reconsideration. Because more than one year has elapsed between the most recent merit
decision dated August 2, 2006 and the filing of the appeal, the Board lacks jurisdiction to review
the merits of his claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 1, 1999 appellant, then a 49-year-old carpenter, filed a traumatic injury
claim alleging that on November 5, 1999 he sustained right shoulder and left arm strains as a
result of loading computers onto a truck. He stopped work on December 2, 1999. The Office

accepted the claim for left shoulder strain and bilateral elbow tendinitis. It paid appellant
appropriate compensation.
By decision dated September 21, 2004, the Office terminated appellant’s compensation
for wage-loss and medical benefits with regard to his accepted November 5, 1999 employmentrelated injuries, effective that date. It accorded weight to a July 8, 2004 medical report of
Dr. Aubrey A. Swartz, an Office referral physician, who found that appellant no longer had any
residuals or disability causally related to his accepted employment injuries.
Appellant requested reconsideration by letters dated October 20, 2004, April 1 and
June 10, 2005 and June 13, 2006. He submitted medical evidence in support of his contention
that he continued to have employment-related residuals and disability. In reports dated
October 30, 2004, June 3, August 19 and December 16, 2005 and May 15, 2006 Dr. Paul F.
Ware, an attending Board-certified surgeon, stated that appellant continued to have bilateral
shoulder symptoms which worsened, who opined that he was totally disabled from working as a
carpenter due to his November 5, 1999 employment injuries. He stated that appellant could
perform light-duty work with permanent restrictions related to both upper extremities. Dr. Ware
recommended a lifetime spa membership to maintain appellant’s maximal function. In a
January 28, 2005 report, he noted range of motion measurements and determined that appellant
sustained a 26 percent impairment of the left upper extremity which represented a 16 percent
impairment of the whole person based on the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001).
In an October 19, 2004 report, Dr. James Spiegel, an attending Board-certified orthopedic
surgeon, opined that appellant was permanently disabled from carpentry work based on his
musculoskeletal examination. A December 11, 2003 report of Dr. Martin Trieb, an attending
Board-certified orthopedic surgeon, stated that appellant’s right shoulder impingement syndrome
and laxity and early arthritic changes in the left glenohumeral joint were caused by the accepted
employment injury.1 He related that appellant had no disability prior to the 1999 employment
injury. Dr. Trieb recommended a lifetime spa membership. Reports from appellant’s physical
therapists indicated that he was treated during the period April 15, 2004 through May 10, 2005.
An undated report of Dr. Laura E. Garvin, a Board-certified internist, stated that she first
evaluated appellant on December 2, 1999 and reviewed a history of the November 5, 1999
employment injury. She related that he was diagnosed with post-traumatic stress disorder by the
Department of Veterans Affairs. Dr. Garvin was unable to comment on appellant’s ability to
work because he had not followed up with her since December 6, 1999. At that time, she
believed that appellant could not perform certain physical work duties. From a mental
standpoint, Dr. Garvin stated that appellant had difficulty interacting with his bosses and, he
remained depressed and was not taking his medication.
By decisions dated November 18, 2004, April 25 and July 26, 2005 and August 2, 2006,
the Office denied modification of its termination decision. It found that the reports from
appellant’s physical therapists did not constitute probative medical evidence as a physical
therapist is not considered to be a physician. The Office further found that the medical opinions
1

The Board notes that Dr. Trieb stated that the date-of-injury was December 5, 1999 rather than
November 5, 1999.

2

of Dr. Speigel and Dr. Ware were not sufficiently well rationalized to establish that appellant had
residuals or disability causally related to his November 5, 1999 employment-related injuries as
they were not based on objective findings. It found that Dr. Garvin’s medical opinion had no
probative value since she did not opine that appellant experienced continuing employmentrelated residuals or disability
On September 5, 2006 appellant requested reconsideration of the Office’s August 2, 2006
decision.
In an October 13, 2006 decision, the Office denied appellant’s request for reconsideration
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence and was insufficient to warrant further merit review.
By letters dated May 1 and July 18, 2007, appellant, through counsel, requested
reconsideration of the August 2, 2006 decision. Counsel contended that the reports of
Drs. Ware, Spiegel, Garvin and Trieb established that appellant had residuals and disability
causally related to his accepted employment-related injuries. Contrary to the Office’s finding
that Dr. Ware did not provide objective findings to support his opinion that appellant was
permanently disabled from his carpenter position, the physician set forth appellant’s physical
restrictions and reported his range of motion findings in support of his finding that appellant
sustained a 26 percent impairment of the left upper extremity. Counsel contended that
Dr. Swartz’s medical report was of diminished probative value as he failed to provide medical
rationale to support his findings that appellant sustained temporary aggravation of a preexisting
left shoulder condition which ceased on August 1, 2001 and that he no longer had any
employment-related residuals or required further medical treatment. He noted that Dr. Swartz’s
physical restrictions precluded appellant from performing his regular work duties as a carpenter.
Counsel requested reinstatement of his lifetime spa membership based on Dr. Ware’s and
Dr. Trieb’s opinion that it was beneficial. He stated that Dr. Spiegel’s June 19 and 22, 2007
reports, which established a causal relationship between appellant’s November 5, 1999
employment injuries and his continuing medical condition, accompanied the July 18, 2007
reconsideration request.
In an October 25, 2007 decision, the Office denied appellant’s request for reconsideration
on the grounds that the evidence submitted was irrelevant or repetitious in nature, and
insufficient to warrant further merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,2 the Office’s regulations provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.3 To be entitled to a merit review of an
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(1)(2).

3

Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.4 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
ANALYSIS
In letters dated May 1 and July 18, 2007, appellant, through counsel, disagreed with the
Office’s termination of his wage-loss compensation and medical benefits effective September 24,
2004 on the grounds that he no longer had any residuals or disability causally related to his
November 5, 1999 employment-related bilateral shoulder strain and bilateral elbow tendinitis.
The underlying issue is, whether appellant had any continuing employment-related residuals or
disability causally related to the accepted employment injuries, is medical in nature.
In the requests for reconsideration, counsel contended that the Office improperly
terminated appellant’s compensation benefits as the reports of Drs. Ware, Spiegel, Garvin, Trieb
established that appellant had residuals and disability causally related to his November 5, 1999
employment-related injuries. Although counsel cited to evidence which he believed was not
properly weighed by the Office, he did not submit any new or relevant medical evidence to
warrant further merit review. Evidence that repeats or duplicates evidence already in the case
record has no evidentiary value and does not constitute a basis for reopening a case.5 The reports
cited by counsel were of record and considered by the Office in its prior decisions. They do not
constitute relevant and pertinent new evidence not previously considered by the Office.
Counsel contended that Dr. Swartz’s July 8, 2004 report was of diminished probative
value as it lacked medical rationale to support his finding that appellant no longer had any
employment-related residuals or disability. He further contended that appellant’s lifetime spa
membership should be reinstated based on, the opinions of Dr. Ware and Dr. Trieb. Counsel
stated that appellant’s July 18, 2007 request for reconsideration included Dr. Spiegel’s June 19
and 22, 2007 reports which established that his continuing shoulder and elbow problems were
causally related to his November 5, 1999 employment injuries. However, these reports are not of
record. The Board has held that the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.6 Counsel’s arguments
are, therefore, insufficient to warrant reopening appellant’s claim for further merit review.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As he did not meet any of the necessary regulatory requirements, the Board finds that he
is not entitled to further merit review.7
4

Id. at § 10.607(a).

5

James W. Scott, 55 ECAB 606, 608 n.4 (2004); Freddie Mosley, 54 ECAB 255 (2002).

6

Patricia G. Aiken, 57 ECAB 441 (2006).

7

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

4

CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 25, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 1, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

